Citation Nr: 0012706	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  91-49 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim of entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The appellant had active duty for training from April 1963 to 
October 1963.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in 
Philadelphia, Pennsylvania (hereinafter RO).  By a decision 
dated in April 1992, the Board denied the appeal as to 
whether new and material evidence had been submitted to 
reopen the appellant's claim of entitlement to service 
connection for a back disorder.  The appellant appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court), and by an Order dated in February 
1993, the Court remanded the case for further development.  
Pursuant to the Court's Order, the Board remanded the case to 
the RO in August 1993.  


FINDINGS OF FACT

1.  The appellant's claim for entitlement to service 
connection for a back disorder was denied by a Board decision 
dated in July 1989.

2.  Additional evidence received subsequent to the Board 
decision in 1989 includes testimony of the appellant at 
personal hearings, private medical records, treatises, and 
records from the Social Security Administration.

3.  The additional evidence with regard to the appellant's 
claim to reopen the issue of entitlement to service 
connection for a back disorder, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  The claim of entitlement to service connection for a back 
disorder is plausible and capable of substantiation.



CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1999).

2.  The claim of entitlement to service connection for a back 
disorder is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A.  New and Material

A claim of entitlement to service connection for a back 
disorder was denied by a Board decision dated in July 1989.  
Therefore, that decision is final.  38 U.S.C.A. § 7104.  
Where a final Board decision exists on a given claim, that 
claim "may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered" by the Board.  38 U.S.C.A. § 7104(b).  The 
exception to this rule states that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the [VA] shall reopen the claim 
and review the former disposition of the claim."  38 
U.S.C.A. §§ 5108, 7104(b); Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994); Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  The Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented and before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  "Moreover, once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when an 
appellant seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the 
Board must then reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both new 
and old." Id.; see also Evans v. Brown, 9 Vet. App. 273 
(1996).

However, in Elkins v. West, 12 Vet. App. 209 (1999), the en 
banc Court held that a recent decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), required the replacement of 
the two-step Manio test with a three-step test.  Under the 
new Elkins test, the VA must first determine whether the 
appellant has presented new and material evidence under 
section 3.156(a) of VA regulations in order to have a finally 
denied claim reopened under 38 U.S.C.A. § 5108.  Second, if 
new and material evidence has been presented, immediately 
upon reopening the claim the VA must determine whether, based 
upon all the evidence of record in support of the claim, 
presuming its credibility, the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is well 
grounded, the VA may then proceed to evaluate the merits of 
the claim but only after ensuring that the claimant's duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  Thus, 
the Court held in Elkins that "a reopened claim is not 
necessarily a well-grounded claim and, absent a well-grounded 
claim, the adjudication process must come to a screeching 
halt despite reopening because a claim that is not well 
grounded cannot be allowed and VA assistance in claim 
development is conditional upon the submission of a well 
grounded claim."  Winters v. West, 12 Vet. App. 203, 206-07 
(1999), citing Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997) cert. denied, sub nom. Epps v. West, 118 S.Ct. 2348 
(1998).  "If the claim is not well grounded, it necessarily 
follows that the section 5107(b) duty to assist never arises 
and the merits are not reachable."  Winters, 12 Vet. App. at 
207.

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (final emphasis added).  

In the instant case, the Board denied the appellant's claim 
of entitlement to service connection for a back disorder in 
1989 as there was no evidence relating his back disorder to 
his military service.  Evidence considered at that time 
included service medical records, private and VA medical 
records, the testimony of the appellant before the RO, and a 
disability determination by the Social Security 
Administration.

Evidence submitted since the 1989 Board decision includes 
testimony of the appellant at personal hearings, private 
medical records, treatises, and records from the Social 
Security Administration.  A private chiropractor, R. E. 
Ottaviani, submitted a statement in January 1995, reporting 
that he had treated the appellant from the "mid 1960's to 
the mid 1970's" for recurrent lower lumbar pain syndrome.  
Dr. Ottaviani stated that 

I can say within a reasonable degree of 
chiropractic certainty that this 
gentleman's lower back problem originated 
with his 1963 service injury and that the 
injury accelerated the degeneration of 
the articulations in his lower lumbar 
spine in the area of L4, L5, and the 
sacrum.  

Thereafter, in a statement dated in August 1998, Dr. 
Ottaviani reported that although he could not provide written 
documentation, he treated the appellant for a "service 
related" injury of the lumbar spine in "late 1963."  Dr. 
Ottaviani concluded that, "I can state with reasonable 
certainty that the spinal problems [the appellant] had and 
continues to suffer from are the direct result of his 1963 
injury."

A statement from A. D. Janerich, M.D., received in January 
1999, reported that the appellant had been, and continued to 
be treated for recurrent lower lumbar disc disease reflex 
sympathetic dystrophy, as well as a "multiplicity of 
problems associated with both cervical neck and L4-5 disc 
disease."  Dr. Janerich stated that 

I can say within (sic) reasonable degree 
of medical certainty that [the appellant] 
developed reflex sympathetic dystrophy 
from the lower back injury that 
originated May 6, 1963, while in the 
service.  This injury accelerated the 
degeneration of the articulations in his 
lower spine in the are (sic) of L4, L5 
and the sacrum.

. . . . 

In concluding, I (sic) with a reasonable 
degree of medical certainty that [the 
appellant's] lower back malady while on 
active duty with the U.S. Army on May 6, 
1963, was the precipitator of his chronic 
pain and attendant disability.

The Board finds the above evidence bears directly and 
substantially on the specific matter, and is so significant 
that it must be considered to fairly decide the merits of the 
claim, as the evidence now shows a nexus between the 
appellant's current back disorder and service.  Accordingly, 
the appellant's claim of entitlement to service connection 
for a back disorder is reopened. 


B.  Well Groundedness

The Court has directed that if new and material evidence has 
been presented, immediately upon reopening the claim the VA 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  Elkins v. 
West, 12 Vet. App. 209 (1999); see also Robinette, 8 Vet. 
App. at 75-76.  

The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

Although the service medical records are entirely negative 
for any complaints, findings, or treatment of an injury to 
his back or back disorder, the appellant has testified in 
personal hearings and submitted statements to the effect that 
he injured his back in 1963 while lifting ammunition.  The 
appellant is competent to establish the occurrence of an 
injury.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Additionally, 
the statements of Drs. Ottaviani and Janerich provide 
competent medical evidence showing a nexus between the 
appellant's current back disorder and service.

The Board finds that the above evidence, is of sufficient 
weight to make the appellant's claim of entitlement to 
service connection for a back disorder plausible and capable 
of substantiation.  Accordingly, the claim is well grounded.  

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 394 (1993).  
Although the RO has not addressed the question of well 
groundedness, the Board's finding that the appellant's claim 
of entitlement to service connection for a back disorder is 
well grounded, is not prejudicial to the appellant.  
Therefore, the Board finds that it is not necessary to remand 
the matter to the RO for a decision as to whether the claim 
is well grounded.  Id. 


ORDER

New and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for a 
back disorder.  The claim of entitlement to service 
connection for a back disorder is well grounded.  To this 
extent only, the appeal is granted.  


REMAND

Under Elkins, the Court held that if the claim is well 
grounded, the VA must then proceed to evaluate the merits of 
the claim but only after ensuring that the claimant's duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).  Therefore, in order 
to comply with Elkins and Bernard, the RO must first evaluate 
the merits of the appellant's claim prior to further 
appellate review.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should obtain records in 
constructive possession of the VA, such 
as any additional VA treatment records.  
Any private medical records which are 
relevant to the appellant's claim which 
he has placed the VA on notice, not 
already associated with the claims file, 
should be obtained.  

2.  Following any additional development 
deemed appropriate, the RO should 
adjudicate the issue of entitlement to 
service connection for a back disorder.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case, and opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the appellant until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 


